Citation Nr: 1716818	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  17-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for throat cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for metastatic salivary gland carcinoma and/or metastatic biliary gland tumor.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Claims for entitlement to service connection for diabetes mellitus and "throat" cancer, to include as due to herbicide exposure, were initially denied in an August 2012 rating decision.  The Veteran did not perfect a timely appeal to that decision, so it became final.  In August 2016, the Veteran filed this claim to reopen based upon new and material evidence. 

The Board observes that service connection for cancer claimed as presumptively due to an in-service exposure is based on the primary cancer site, and not areas where the primary tumor has metastasized.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F. 3d. 1239 (Fed. Cir. 1997); writ of cert den. 522 U.S. 1151, 140 L Ed. 2d 181, 118 S. Ct. 1171 (1998).  A review of the current evidence of record reflects that the Veteran has been diagnosed with metastatic salivary gland carcinoma and/or metastatic biliary gland tumor with claimed metastatic involvement to other parts of the body, including the lung and liver.  It is unclear if whether the primary cancer site is the salivary gland or biliary gland, or whether there are two separate primary sites.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (CAVC) defined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the CAVC held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The CAVC also cited the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), which held that VA must apply a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms the claimant is attempting to service-connect.  Consistent with Clemons and Ingram, the Board has rephrased the issue on appeal to focus on the primary cancer site.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for metastatic salivary gland carcinoma and/or metastatic biliary gland tumor is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for diabetes mellitus and throat cancer were last denied in an August 2012 rating decision.  The evidence added to the record with regards to effects of exposure to contaminants at Andersen Air Force Base since the August 2012 rating decision is not cumulative or redundant, does cure a prior evidentiary defect, and does raise a reasonable possibility of substantiating the claim.

2.  Affording the Veteran the benefit of the doubt, the evidence shows that he set foot in Vietnam.

3.  The Veteran has a current diagnosis of diabetes mellitus, type II.





CONCLUSIONS OF LAW

1.  The August 2012 rating decision denying service connection for diabetes mellitus and respiratory cancer is final.  New and material evidence to reopen the claim for service connection for diabetes mellitus and respiratory cancer has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).

2.  Diabetes mellitus, type II, is presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Generally, a claim which has been denied in an unappealed rating decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104 (b), 7105(c).   An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

The Veteran appeals the December 2016 rating decision which denied reopening of claims of entitlement to service connection for diabetes mellitus and "throat" cancer, due to herbicide exposure during service in Vietnam.  In the August 2012 rating decision, the Veteran was denied entitlement to service connection because the evidence did not show that he had service in Vietnam which would have warranted a presumptive grant of service connection.  After the AOJ issued a statement of the case (SOC) in June 2015, the Veteran did not file a timely Form 9 in order to perfect his appeal to the Board, the AOJ did not waive the substantive appeal requirement, and closed out the appeal.  As such, the August 2012 decision became final.  38 U.S.C.A. § 7104.

The Veteran submitted a new claim to reopen the previously denied claims for service connection in August 2016.  The AOJ denied reopening the claims in its December 2016 rating decision because the evidence submitted did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.

In April 2017, the Veteran's representative submitted articles issued by the United States Environmental Protection Agency (EPA), which describe hazardous substances and chemicals of concern that were found at Andersen Air Force Base in Guam, where the Veteran had service.  The Veteran contends that exposure to such substances may have caused his claimed disabilities.

The Board finds that the claims for service connection for diabetes mellitus and "throat" cancer should be reopened.  The Veteran's claims were previously denied on the basis that the evidence did not show that the Veteran had service in Vietnam.  However, the evidence submitted in April 2017 shows that the Veteran may be entitled to service connection based upon a direct theory of service connection as a result of exposure to hazardous chemicals while in service with previously unconsidered evidence supporting that theory.  Thus, after reviewing all of the evidence of record available at the time of the final decision on these matters and in light of the evidence received since those decisions to include the lay statements of record and new theories of entitlement to service connection, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for diabetes mellitus and respiratory cancer.  Accordingly, the claims are reopened.

Claim for Diabetes Mellitus, Type II

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

In addition, several statutory presumptions operate in connection with section 1110.  Of particular relevance, 38 U.S.C.A. § 1116 provides that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes mellitus, type II and respiratory cancers, are presumptively service-connected, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d), are also satisfied.  38 U.S.C.A. § 1116(a)(1), (a)(2); 38 C.F.R. § 3.309(e). 

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed to certain herbicides, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116.  "Service in the Republic of Vietnam" also includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he was exposed to herbicides during his service in Vietnam which caused him to develop diabetes mellitus, type II, and respiratory cancer.  Service treatment records of the Veteran do not show reports or diagnoses of diabetes or cancer during service.  The Veteran's DD-214, Certificate of Release or Discharge from Active Duty, shows that the Veteran had 1 year and 8 months of foreign service, and that he served in Indochina, but not in Vietnam or Korea.

The Veteran's military personnel records reveal that he was issued a special order in March 1971 which indicated that his station would proceed at such times as may be necessary during the period from April 1971 to June 1971, from Clark Air Base in the Philippines to any point within the geographical limits of the Philippines, Republic of Vietnam, Thailand, Taiwan, Okinawa, Korea, and Japan.  A separate record from September 1971 reveals that the Veteran was recommended for the Award of the Vietnam Service Medal due to his participation as an aircrew member in one or more aerial flights above Vietnam or contiguous waters in direct support of Vietnam military operations.

February 2010 clinical records from the Mobile VA Outpatient Center show that the Veteran was diagnosed with diabetes mellitus about one year prior, and that he was taking medication to control it.  A June 2010 record notes that the Veteran was diagnosed with diabetes mellitus, type II.

In a September 2011 lay statement, the Veteran described his foreign service in the Air Force.  He indicated that he flew C-124 planes over and into Vietnam many times.  The Veteran also indicated that he spent time at Andersen Air Force Base in Guam during service.  In a June 2012 statement, the Veteran stated that he had throat surgery in order to remove a stage 4, malignant tumor.  He also indicated that he had served in Vietnam, and was exposed to Agent Orange during his service there.

Clinical records from May 2012 show that the Veteran was diagnosed with myoepithelial carcinoma, a salivary gland malignancy.  The Veteran underwent surgery to remove the tumor found in his neck area.  The examiner noted that the Veteran's tumor was unusual, with a high grade.  The Veteran was also recommended to receive radiation.

In August 2012, VA issued a memorandum finding that there was a lack of information provided to corroborate that the Veteran was exposed to Agent Orange.  In a subsequent August 2012 lay statement, the Veteran indicated that he was given special orders to enter Vietnam on a monthly basis.  He reported that he had flown in on his cargo plane to Da Nang and Cam Ranh Bay, in Vietnam, and to other smaller military bases.

In September 2012, the Department of the Air Force, issued a letter verifying that the Veteran was awarded the following awards for his service during the Vietnam Conflict.  These awards included: the Vietnam Service Medal and Bronze Service Star, Republic of Vietnam Gallantry Cross with Palm, and the Vietnam Campaign Medal.

In July 2013 and January 2014, the Veteran also submitted statements from individuals who had served with him.  Each statement indicated that the Veteran had served in Vietnam.

The Veteran had also requested the Air Force Board for Correction of Military Records to correct his DD-214 to reflect his service in Vietnam.  The Air Force Board denied the request, indicating that there was not conclusive evidence that confirmed the Veteran's service in Vietnam.  However, the Air Force Board did acknowledge that "it appears the applicant may have traveled to Vietnam."

Affording the Veteran the benefit of all reasonable doubt, the Board finds that the evidence of record supports a finding that the Veteran did serve in Vietnam and thus, service connection for diabetes mellitus, type II should be granted on a presumptive basis.  Records from the Air Force clearly verify that the Veteran was awarded multiple medals for his service in Vietnam, including the Vietnam service medal which he qualified for based upon completing aerial flights over Vietnam. 

While this alone does not necessarily confirm that the Veteran set foot in Vietnam, the Veteran submitted multiple lay statements describing his service in Vietnam, and buddy statements from individuals with whom he had served with, which also indicate service in Vietnam.  Military personnel records also indicate that the Veteran was given orders to proceed to the Republic of Vietnam if necessary.  Furthermore, the Air Force Correction Board also acknowledged that the Veteran may have traveled to Vietnam.  The statements from the Veteran and his service mates directly state that the Veteran set foot in Vietnam, and there is no evidence of record impeaching the credibility of these statements.  Thus, there is substantial evidence indicating that a visitation to Vietnam would be consistent with the Veteran's known military duties and orders, and direct evidence from the Veteran and his service mates that the Veteran actually set foot in Vietnam.

In sum, based on the totality of the evidence and affording the Veteran the benefit of all reasonable doubt, the Board finds that the evidence is at least in equipoise as to the Veteran's set foot in the Republic of Vietnam during his service in the Air Force.  The Board finds that the Veteran's service involved duty or visitation in the Republic of Vietnam within the meaning of 38 C.F.R. § 3.307(a)(6)(iii).  As such, he is entitled to the presumption of exposure to Agent Orange as set forth in that section, therefore warranting a grant of presumptive service connection for his diagnosis of diabetes mellitus, type II under 38 C.F.R. § 3.309.


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is granted.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for throat cancer, is granted.


REMAND

As discussed above, the Board has found that the Veteran set foot in Vietnam and, thus, is presumed to have been exposed to an herbicide as defined at 38 C.F.R. § 3.307 (a)(6)(i) - specifically, 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 

A November 2016 opinion from the Veteran's treating oncologist diagnosed the Veteran with metastatic salivary gland carcinoma.  This physician opined that it is at least as likely as not that the Veteran's salivary gland cancer results from herbicide exposure (Agent Orange) with reference to a research article demonstrating an increased risk of salivary gland cancers in individuals considered to have high exposure to herbicides compared to individuals who had low exposures.  

In January 2017, the Veteran's physician submitted a letter indicating that the Veteran had a stage IV biliary gland tumor with metastasis to his lungs and liver, and that he was currently receiving palliative chemotherapy.  The physician noted that the Veteran had a terminal diagnosis with survival measured in weeks to months.

Notably, to date, VA has found inadequate or insufficient evidence of an association between oral cavity and hepatobiliary cancers and herbicide exposure.  See 77 Fed. Reg. 47924-01 (Aug 10, 2012).

While the Veteran does not qualify for service connection based upon a presumption of exposure to herbicides, it is possible that he may qualify for service connection based upon direct exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, further development is needed to determine whether the Veteran is entitled to a grant of service connection for his diagnosis of metastatic salivary gland cancer.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the low threshold for obtaining opinion is met where there is evidence that indicates an association between a current disability and service).

Additionally, the Veteran also submitted evidence of exposure to hazardous chemicals as a result of his service on Andersen Air Force Base in Guam.  He contends that his carcinoma may have resulted from such exposure.  Thus, further development is needed to determine if there is a nexus between the Veteran's exposure to such chemicals and his myoepithelial carcinoma and biliary gland tumor.

Accordingly, the case is REMANDED for the following action:	

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file, including a request for the Veteran's treating physician(s) to identify the primary cancer site (salivary or biliary gland, or both). 

2.  Forward the Veteran's to an appropriately qualified medical doctor the Veteran's primary cancer site is related to his military service, to include as due to exposure to herbicide agents and hazardous chemicals noted to have been present at Andersen Air Force Base in Guam.  

After the record review, the examiner is asked to identify the primary cancer site(s) and provide an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that such primary cancer site(s) are caused by or etiologically related to his military service, including as due to his conceded in-service exposure to herbicide agents and exposure to hazardous chemicals found at Andersen Air Force Base.  

In making this assessment, the examiner must consider the following:
* a November 2016 opinion from the Veteran's treating oncologist diagnosed the Veteran with metastatic salivary gland carcinoma, and opined that it is at least as likely as not that the Veteran's salivary gland cancer results from herbicide exposure (Agent Orange) with reference to a research article demonstrating an increased risk of salivary gland cancers in individuals considered to have high exposure to herbicides compared to individuals who had low exposures;
* a January 2017 physician statement indicating that the Veteran had a stage IV biliary gland tumor with metastasis to his lungs and liver;
* an article concerning the presence of hazardous materials found at Andersen Air Force Base (attached to an Informal Hearing Presentation received in April 2017); and
* any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.  

 All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.
 
3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


